Mr. Presiding Justice Barnes dissenting: I think the allegation that the suit was instituted within one year from the “date of said intestate” cannot reasonably be deemed meaningless, in view of the evident purpose- of the pleader to allege, as required in a death case, that the suit was begun within one year from the death of the intestate. The use of the word “date” instead of the word “death” is so obviously a clerical error, and the purpose and meaning of the allegation so unmistakable, that its correction could not reasonably be deemed to state a different cause of action. The date of the videlicet is that of the accident and does not purport to be that of the death resulting therefrom. As the right of action hinges upon the time of death it is immaterial whether the exact date of the accident be alleged. Hence discussion of the law relating to the use of the videlicet has no bearing on the material issue, namely, whether it appears in the declaration that the suit was begun within one year of the death of the intestate. An averment to that effect sufficiently appears, as aforesaid, to render the declaration invulnerable to demurrer. I not only think the amendments were properly allowed but the defects of the declaration were such as would have been cured by verdict if there had been no amendments. Depriving a party of his right of action upon such a technicality does not comport with my sense of justice or a reasonable rule of construction.